Title: From George Washington to Major General Stirling, 21 June 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          June 21: 1779
        
        I inclose you a Memorial from Mr Drew and request that you will direct a Board of Field Officers in the Virginia line to sit to morrow and enquire into the facts stated by him & to report their Opinions of the Arrangement that should be made of the Captains & Other inferior Officers in the three incorporated Regiments of Gist— Grayson & Thruston. I would wish it to be a full Board. Your Lordship will perceive that it will not be proper for Colo. Gist to be a Member. I am with great regard Yr Lordship’s Most Obedt sert
        
          G: Washington
        
      